2022 IL App (1st) 211393-U
                                           No. 1-21-1393
                                         September 30, 2022
                                                                                        Sixth Division
 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                               IN THE
                                APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from the Circuit Court
                                                                )   of Cook County, Illinois
        Respondent-Appellee,                                    )
                                                                )   No. 97 CR 16978 01
    v.                                                          )
 LEE WILLIAMS                                                   )   The Honorable
                                                                )   Charles P. Burns,
        Petitioner-Appellant.                                   )   Judge Presiding.
                                                                )



        JUSTICE WALKER delivered the judgment of the court.
        Justices Mikva and Oden Johnson concurred in the judgment.

                                             ORDER

¶1     Held: Pursuant to current state law, the trial court’s judgment denying appellant’s motion
       for leave to file a successive postconviction petition is affirmed where he fails to adequately
       demonstrate cause and prejudice for failing to raise his Miller challenges in his initial
       postconviction petition.

¶2     Petitioner Lee Williams appeals the trial court’s denial of his motion for leave to file a

successive postconviction petition pursuant to the Post-Conviction Act (Act) (725 ILCS 5/122-1

et seq. (West 2018). Lee argues the successive petition made a prima facie showing that his 100-

year sentence violated the eight amendment and the proportionate penalties clause of the Illinois
No. 1-21-1393


Constitution because the trial court did not consider his age of 22 years old. Pursuant to Illinois

Supreme Court precedent, we affirm the trial court’s judgment.

¶3                                       I. BACKGROUND

¶4        On December 1, 1995, Lee robbed a grocery store where he shot and killed Omar Shabana

after Shabana gave Lee money from the register. Following a jury trial, Lee was convicted of first-

degree murder and armed robbery. He was sentenced to concurrent prison terms of 30 years and

100 years.

¶5        On direct appeal, Lee challenged his sentence, arguing that his extended-term sentence on

first degree murder should be vacated because the trial court did not provide a statutory basis to

justify an extended-term sentence. This court agreed, remanded the case for a new sentencing

hearing, and directed the trial court to order that Lee’s sentences for armed robbery and first degree

murder be served consecutively. People v. Williams, No. 1-00-1390 (unpublished order pursuant

to Supreme Court Rule 23).

¶6        On remand, the trial court sentenced Lee to consecutive terms of 70 years for first degree

murder and 30 years for armed robbery. Lee appealed the trial court’s judgment arguing the court

failed to follow this court’s mandate on remand, the evidence relied on by the court failed to

support its determination that Lee was eligible for an extended term sentence, and double jeopardy

prevented the imposition of an extended-term sentence. This court affirmed the sentence. People

v. Williams, No. 1-03-3133 (unpublished order pursuant to Supreme Court Rule 23). Our supreme

court denied Lee leave to appeal on September 29, 2005. People v. Williams, 216 Ill. 2d 731

(2005).




                                                 -2-
No. 1-21-1393


¶7      Lee filed his initial postconviction petition on January 17, 2006. In his petition, Lee alleged

inter alia that trial counsel was ineffective for failing to investigate alibi witnesses. The trial court

dismissed the petition at the first stage. Lee appealed, and this court affirmed the denial on appeal.

People v. Williams, No. 01-12-0079.

¶8      Lee subsequently filed several petitions for relief from judgment under section 2-1401 of

the Illinois Code of Civil Procedure. On February 29, 2012, Lee filed a section 2-1401 petition

arguing newly discovered evidence that his confession was the result of being held incommunicado

for several days prior to providing a statement, and he was convicted with perjured testimony. The

petition was denied on April 23, 2012, and affirmed on appeal in People v. Williams, No. 01-14-

0202 (unpublished order pursuant to Supreme Court Rule 23).

¶9      Lee filed a second section 2-1401 petition on June 23, 2013, alleging the trial court erred

in imposing consecutive sentences because he did not inflict severe bodily injury. The trial court

denied the petition on December 4, 2013, and affirmed on appeal in People v. Williams, 2016 IL

App (1st) 140202-U.

¶ 10    On July 3, 2014, Lee filed his third and final section 2-1401 petition requesting that the

trial court vacate the dismissal of his first postconviction petition based on a newly obtained

affidavit from an alibi witness. The trial court denied the petition on August 22, 2016, and was

affirmed on appeal in People v. Williams, 2016 IL App (1st) 143238-U.

¶ 11    Lee sought leave to file a successive postconviction petition, alleging that his aggregate

sentence of 100 years for crimes he committed when he was 22, violated the Illinois Constitution’s

proportionate penalties clause and eighth amendment under Miller v. Alabama, 567 U.S. 460, 132

S. Ct. 2455 (2012) and its progeny. On August 5, 2021, the trial court denied leave to file a



                                                  -3-
No. 1-21-1393


successive petition. The trial court reasoned that Lee failed to attach documents to support his

claim, and that none of his allegations came close to the exceptional facts in the case law cited by

Lee.

¶ 12   Lee now appeals.

¶ 13                                       II. ANALYSIS

¶ 14   On appeal, Lee argues that the trial court erred by denying him leave to file a successive

postconviction petition because he made a prima facie showing that his aggregate 100-year

sentence was imposed without adequate consideration of his youth and violated the Illinois

Constitution’s proportionate penalties clause and eighth amendment.

¶ 15   The Act sets out a three-stage proceeding in which a criminal defendant may assert that his

conviction resulted from a substantial denial of his rights under the United States Constitution, the

Illinois Constitution, or both. People v. Hodges, 234 Ill. 2d 1, 9 (2009). The trial court may

summarily dismiss a postconviction petition if it determines that the petition is “frivolous or is

patently without merit.” 725 ILCS 5/122-2.1(a)(2) (West 2018). A petition is frivolous or patently

without merit only if it has “no arguable basis either in law or in fact.” Hodges, 234 Ill. 2d at 16.

¶ 16   Only one postconviction petition is contemplated under the Act, and any claim not raised

in the original or amended petition is waived. People v. Edwards, 2012 IL 111711, ¶ 22. Our

supreme court has identified two bases upon which the bar against successive proceedings will be

relaxed. Id. The first basis is where the defendant can establish “cause and prejudice” for failing

to raise the claim earlier. Id (citing People v. Pitsonbarger, 205 Ill. 2d 444, 459, (2002)). The

second exception is known as the fundamental miscarriage of justice exception, where the




                                                -4-
No. 1-21-1393


evidence of the defendant demonstrates actual innocence. People v. Sanders, 2016 IL 118123, ¶

24.

¶ 17   In the instant case, Lee alleges he adequately pled cause and prejudice for a successive

proportionate penalties clause claim. To establish cause, the defendant must demonstrate some

objective factor external to the defense that impeded his ability to raise the claim in the initial

postconviction proceeding. Pitsonbarger, 205 Ill. 2d 444, 460, (2002). To establish prejudice, the

defendant must show the alleged constitutional errors so infected his trial that the result violated

his due process. Id. at 464.

¶ 18                              Eighth Amendment Challenge

¶ 19   The eighth amendment of the United States Constitution prohibits governments from

imposing “cruel and unusual punishments.” U.S. Const., amend. VIII.

¶ 20   In Miller, the Supreme Court held that the eighth amendment precluded a mandatory

sentence of life without parole for a juvenile offender who has committed homicide. Miller, 567

U.S. at 489, 132 S. Ct. at 2474. The Court emphasized that “juveniles have diminished culpability

and greater prospects for reform, we explained, they are less deserving of the most severe

punishments.” (Internal quotation marks omitted) Id at 471, 132 S. Ct. at 2464. The Court

acknowledged that such a sentence could be imposed only where the sentence is not mandatory,

and the sentencing court has the discretion to consider the mitigating qualities of a youthful

offender and may impose a lesser punishment. Id. at 476, 132 S. Ct. at 2467. The Court later held

that Miller applied retroactively in Montgomery v. Louisiana, 577 U.S. 190, 206, 212, 136 S. Ct.

718, 732,736 (2016).




                                               -5-
No. 1-21-1393


¶ 21   Post-Miller, our supreme court expanded the reasoning of Miller in several cases. In People

v. Reyes, 2016 IL 119271, ¶ 9, the court held that Miller applies when a juvenile offender is

sentenced to a mandatory term of years that is the functional equivalent of life without the

possibility of parole. In People v. Holman, 2017 IL 120655, ¶ 38, our supreme court ruled that

Miller is not specific to mandatory life sentences. Under Miller and Montgomery, life sentences

imposed on juvenile offenders, mandatory or discretionary, are disproportionate and violate the

eighth amendment unless the sentencing court considers youth and its attendant characteristics. Id.

¶ 40. Our supreme court emphasized that the United States Supreme court “has drawn the line

between juveniles and adults for the purpose of sentencing at the age of 18.” People v. Harris,

2018 IL 121932, ¶ 60.

¶ 22   Williams alleges that his 100-year sentence violated the eighth amendment under Miller.

Because Miller was decided in 2012, six years after Lee’s initial postconviction petition, cause has

been established. However, Lee was 22 years old at the time of the offense, four years older than

the juvenile cutoff age for eighth amendment purposes. Therefore, the trial court did not err by

denying Lee’s eighth amendment claim.

¶ 23                             Proportionate Penalties Challenge

¶ 24   The Illinois Constitution’s proportionate penalties clause states that “[a]ll penalties shall

be determined according to the seriousness of the offense and with the objective of restoring the

offender to useful citizenship.” (Emphasis added.) Ill. Const. 1970, art. I, § 11. A sentence violates

the proportionate penalties clause if it is “cruel, degrading, or so wholly disproportionate to the

offense as to shock the moral sense of the community.” People v. Miller, 202 Ill. 2d 328, 338, 269

Ill. Dec. 503, 781 N.E.2d 300 (2002). Our supreme court has yet to define a cruel or degrading



                                                -6-
No. 1-21-1393


sentence because “as our society evolves, so too do our concepts of elemental decency and fairness

which shape the ‘moral sense’ of the community.” Id. at 339. Therefore, “[w]e review the gravity

of the defendant's offense in connection with the severity of the statutorily mandated sentence

within our community's evolving standard of decency.” Id. at 340. Our supreme court has

explained that the emphasis on rehabilitative potential provides “a limitation on penalties beyond

those afforded by the eighth amendment.” People v. Clemons, 2012 IL 107821, ¶¶ 39-41. It has

also acknowledged that young adult offenders are not foreclosed from raising as-applied

challenges to life sentences based on the evolving science on juvenile maturity and brain

development under the proportionate penalties clause. Harris, 2018 IL 121932, ¶¶ 46, 48, 427 Ill.

Dec. 833, 120 N.E.3d 900 (citing People v. Thompson, 2015 IL 118151, 398 Ill. Dec. 74, 43

N.E.3d 984).

¶ 25    In Harris, our supreme court recognized “[t]he distinction between facial and as-applied

constitutional challenges is critical.” Harris, 2018 IL 121932, ¶ 38. When raising a facial

challenge, the challenging party “must establish that the statute is unconstitutional under any

possible set of facts.” Id. When making an as-applied challenge, the challenging party must

establish “that the statute is unconstitutional as it applies to the specific facts and circumstances of

the challenging party.” Id. As applied constitutional challenges are dependent on the specific facts

and circumstances of the person raising the challenge, and the record must be sufficiently

developed in terms of those facts and circumstances. Id ¶ 39.

¶ 26    In People v. House, 2021 IL 125124, our supreme court reiterated its finding in Harris.

The court found:




                                                 -7-
No. 1-21-1393


       “as in Harris, [the defendant] did not provide or cite any evidence relating to how

       the evolving science on juvenile maturity and brain development applies to his

       specific facts and circumstances. As a result, no evidentiary hearing was held, and

       the trial court made no factual findings critical to determining whether the science

       *** applies equally to young adults, or to [the defendant] specifically, as he argued

       in the appellate court.” Id. ¶ 29.

¶ 27   Lee argues that the trial court erred in denying his proportionate penalties argument

because his 100-year sentence failed to consider his youth. Lee insists that despite being 22 years

old at the time of the offense, he made a prima facie showing of an “as-applied emerging adult

Miller claim.”

¶ 28   Lee cites People v. Savage, 2020 IL App (1st) 173135 to support his argument. In Savage,

a 22-year-old defendant was sentenced to 85 years for murder. In his postconviction petition,

defendant claimed that his drug addiction from the age of nine made him the functional equivalent

of a younger man. To support his claim, the defendant provided a hospital report demonstrating he

began using drugs at the age of nine. The defendant alleged that his lifelong addiction made him

more susceptible to peer pressure, even though he was 22 years old at the time of the offense.

Based on the defendant’s allegations, this court allowed the petition to proceed to the second stage

pursuant to the Act.

¶ 29   We find Lee’s reliance on Savage inapposite. Unlike the defendant in Savage, Lee has not

provided or alleged any evidence to support that his drug addiction made his mental age younger

than his chronological age. Furthermore, Lee does not allege that his use of drugs rendered him




                                               -8-
No. 1-21-1393


the functional equivalent of a juvenile. Equally as important, the petitioner in Savage involved a

first stage dismissal where the petitioner need only state the gist of a constitutional claim.

¶ 30    Lee cannot point to a case in which courts in Illinois have recognized a life sentence

imposed on an individual 21 or older as unconstitutional as applied to a defendant under the

proportionate penalties clause. The cases he cites all involve individuals 21 years or younger. See

People v. Horshaw, 2021 IL App (1st) 182047; People v. Lenoir, 2021 IL App (1st) 180269;

People v. Ross, 2020 IL App (1st) 171202; People v. Ruiz, 2020 IL App (1st) 163145. Beyond

citing literature discussing emerging adulthood for individuals in their early twenties, Lee does not

allege any additional facts to support that his sentence violates the proportionate penalties clause.

While we recognize the evolving science regarding brain development, for now, individuals who

are 21 years or older are adults for Miller purposes without any additional evidence to demonstrate

that their brain was that of a juvenile.

¶ 31    Leave to file a successive postconviction petition should be denied when the petition and

the documentation submitted by defendant does not adequately allege facts demonstrating cause

and prejudice. People v. Everett, 2022 IL App (1st) 201169, ¶ 47 (citing People v. Smith, 2014 IL

115946, ¶ 35). Accordingly, under current state law, Lee’s allegations cannot meet the cause and

prejudice standard for an as-applied challenge under either the eighth amendment or the

proportionate penalties clause.

¶ 32                                       III. CONCLUSION

¶ 33    For the following reasons, we affirm the trial court's denial of Lee’s motion for leave to

file a successive postconviction petition.

¶ 34    Affirmed.


                                                 -9-
No. 1-21-1393




                - 10 -